 



Exhibit 10.50

[LETTERHEAD OF STI]

July __, 2004

     
VIA FEDERAL EXPRESS
  PRIVILEGED AND CONFIDENTIAL
 
   
«NAME»
   
«ADDRESS»
   
«CITYSTATEZIP»
   
 
   
Dear «SAL»:
   

     This letter is to inform you that, subject to your agreement to the
undertakings described below, Superconductor Technologies Inc. (“STI”) intends,
to the maximum extent permitted by the Bylaws of STI (as restricted by
applicable law), to advance your reasonable defense expenses (including
attorneys’ fees) incurred in connection with the following litigations
(including any related litigations which are subsequently filed) brought in the
United States District Court for the Central District of California (the
“Actions”):

Backhaus v. Superconductor Technologies Inc.., et al., CV 04-2680
Goldfine v. Superconductor Technologies Inc.., et al., CV 04-2848
Alvarez v. Superconductor Technologies Inc.., et al., CV 04-2927


     This letter is also intended to confirm that you in good faith believe that
you meet the standard of conduct necessary for indemnification under Section 145
of the Delaware General Corporation Law – that to the extent of your involvement
in any matters that are the subject of any of the Actions, you acted in good
faith and in a manner you reasonably believed to be in or not opposed to the
best interests of STI. Section 145(e) and STI’s Bylaws require that, should it
ultimately be determined that you are not entitled to be indemnified by STI as
authorized by those provisions, any advance payments made by STI on your behalf
in connection with any of the Actions as to which such a determination is made
must be repaid by you to STI.

     Accordingly, you undertake to repay all amounts paid or reimbursed by STI
on your behalf in connection with the Actions if it shall ultimately be
determined that, with respect to the subject matter of the Actions, you are not
entitled to be indemnified. You further agree that, by advancing defense
expenses on your behalf, STI does not waive or limit any right to recoupment of
such expenses from any insurance policies which may be applicable. STI
acknowledges that you are not waiving any rights you may have to indemnification
under applicable corporate, employment or other laws.

     Please acknowledge your agreement with the foregoing by signing and
returning the enclosed copy of this letter.

 



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            SUPERCONDUCTOR TECHNOLOGIES, INC..,     a Delaware corporation
 
       

  By:    

       
Acknowledged and agreed:
       
 
       
 
  Date:    
[NAME]
     
 

- 2 -